Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Marc K. Weinstein (Reg. No. 43,250) on 12/23/2021.

The application has been amended as follows: 
In claim 1, line 9, change “from a motion sensor that senses motion of an object” to --from--
In claim 1, line 11, change “the object sports equipment item” to --the sports equipment item--.
In claim 1, lines 12-13, change “from the motion one or more sensors” to --from the one or more sensors--.
In claim 10
In claim 10, line 9, change “the object sports equipment items” to --the sports equipment item--.
In claim 10, lines 10-11, change “from the motion one or more sensors” to --from the one or more sensors--.
In claim 17, line 2, change “racked” to --racket--.
In claim 18, line 2, change “racked” to --racket--.
In claim 19, line 6, change “receiving time-series data from the motion sensor that senses motion” to --receiving the time-series data from the motion sensor that senses the motion--.
In claim 20, line 6, change “receiving time-series data from the motion sensor that senses motion” to --receiving the time-series data from the motion sensor that senses the motion--.


Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-9, 17, and 19, the closest prior art of record fails to teach the features of claim 1: “controlling display of an impact position distribution for each motion pattern identified in the identifying, wherein the impact position distribution displays a color corresponding to a frequency of impact occurrence,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.


Regarding claims 10-16, 18, and 20, the closest prior art of record fails to teach the features of claim 10: “controlling displaying of an impact position distribution for each motion pattern identified in the identifying, wherein the impact position distribution displays a color classification corresponding to a frequency of impact occurrence,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857